NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 17-3484
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                          WILLIAM CHANDLER AUGUSTA
                                     a/k/a
                                  Guy Johnson

                                    William Chandler Augusta,
                                                     Appellant
                                   ________________

                       Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                       (D.C. Crim. Action No. 1-16-cr-00082-001)
                         District Judge: Honorable Yvette Kane
                                   ________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  October 22, 2018

              Before: KRAUSE, COWEN, and FUENTES, Circuit Judges

                           (Opinion filed: November 14, 2018)


                                   ________________

                                       OPINION *
                                   ________________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
KRAUSE, Circuit Judge.

       Appellant William Chandler Augusta appeals the District Court’s imposition of a

60-year sentence following his conviction for child pornography offenses on the ground

that the sentence was procedurally incorrect. For the reasons that follow, we will affirm.

I.     Background

       Because we write primarily for the parties, we set forth only those facts necessary

to our analysis. In October 2016, Augusta pleaded guilty without a plea agreement to

multiple offenses involving the production and distribution of child pornography. 1

Although Augusta’s offense level under the United States Sentencing Guidelines was

well above the threshold offense level of 43 for life imprisonment, the District Court

varied downward at sentencing to impose a sentence of 60 years’ imprisonment. Augusta

timely appealed.

II.    Discussion 2

       Augusta’s singular argument on appeal is that the District Court committed plain

error by failing to meaningfully consider the 18 U.S.C. § 3553(a) factors. We find no


       1
         The Superseding Indictment charged Augusta with: seven counts of producing
child pornography in violation of 18 U.S.C. § 2251(a); two counts of conspiracy to
produce child pornography in violation of 18 U.S.C. § 2251(e); one count of selling of
children in violation of 18 U.S.C. § 2251A(a); two counts of conspiracy to
receive/distribute child pornography in violation of 18 U.S.C. § 2252(a)(2); and one
count of conspiracy to publish a notice or advertisement seeking child pornography in
violation of 18 U.S.C. § 2251(d). Augusta pleaded guilty to all of the offenses in that
Indictment.
       2
         The District Court had jurisdiction under 18 U.S.C. § 3231, and we have
jurisdiction under 28 U.S.C. § 1291.

                                             2
error, let alone plain error. 3 At the sentencing hearing, the District Court heard from

Augusta’s counsel, who argued that a life sentence was not warranted in light of

Augusta’s youth; namely, that his conduct stretched back into his teenage years, that he

himself had been a victim of sexual abuse since he was a child, and that Augusta was

only 21 at the time of his sentencing. The District Court also heard from five witnesses

who testified on Augusta’s behalf, including one expert witness who spoke to Augusta’s

extremely difficult childhood and the fact that he began engaging in sexualized chat

rooms at the age of twelve, and another who spoke to the reduced risk of Augusta

recidivating if released from custody after the 45-year minimum sentence he will serve

on state charges.

       Before imposing sentence, the District Court specifically stated that while it

“t[ook] to heart what counsel has said and written about the youth of the offender,” it

nonetheless concluded that Augusta was “wholly culpable for the harm that he’s caused.”

JA 291-92. Augusta claims that the District Court discounted Augusta’s young age by

stating that “[no] matter what age this defendant is[] . . . the conduct in this case [was]

incomprehensible.” Augusta Br. 16 (citing JA 291). To the contrary, that statement

indicated that the District Court considered both “the history and characteristics of the

defendant,” and “the nature and circumstances of the offense,” yet concluded that age


       3
         Because Augusta did not raise an objection to the District Court’s consideration
of the § 3553(a) factors at sentencing, we review for plain error, United States v. Flores-
Mejia, 759 F.3d 253, 256, 259 (3d Cir. 2014), which requires Augusta to demonstrate: (1)
that the court erred, (2) that the error was plain, and (3) that it “affect[ed] substantial
rights.” Johnson v. United States, 520 U.S. 461, 466-67 (1997) (quoting United States v.
Olano, 507 U.S. 725, 732 (1993)).
                                              3
was not mitigating in light of the heinousness of Augusta’s crimes. 18 U.S.C.

§ 3553(a)(1). Similarly, Augusta’s argument that the District Court failed to

meaningfully consider “the need for the sentence imposed,” id. § 3553(a)(2), lacks force

given that the District Court stated that it was “not prepared” to “make the determination

that no sentence other than a life sentence would meet sentencing objectives,” JA 292,

and that the District Court departed downward from the Guidelines sentence of life

imprisonment on that basis. Accordingly, there was no procedural error.

         Where “the district court’s sentence is procedurally sound, we will affirm unless

no reasonable sentencing court would have imposed the same sentence on [Augusta] for

the reasons the district court provided.” United States v. Tomko, 562 F.3d 558, 568 (3d

Cir. 2009). That is not the case here, considering Augusta’s conscience-shocking

conduct and the fact that the District Court’s 60-year sentence required a significant

downward variance to impose less than the recommended Guidelines sentence of life. 4

         For the foregoing reasons, we will affirm the sentence imposed by the District

Court.




         4
        Augusta does not explicitly raise a claim concerning the substantive
reasonableness of his sentence. However, even if the Court were to liberally construe his
argument that his sentence is unnecessarily long as a substantive reasonableness
challenge, it would fail. For the reasons previously explained, the District Court properly
exercised its discretion “to determine the appropriate sentence in light of the particular
circumstances of the case.” Tomko, 562 F.3d at 561 (citations omitted).
                                              4